DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha US 2014/0131603 in view of Ishigaki et al. US 6,390,449.
	Regarding claim 1, Blecha discloses a closure device for an opening in a chamber wall, the closure device comprising: 
	a closure member 9 and 10, 
	a closure member carrier body 11, 
	a yoke 23, 
	a housing 1 and 35, 
	the yoke has at least one guide element receptacle (around 24) for guiding a guide element 24 of the closure device
	the closure member is rigidly connected to the yoke via the closure member carrier body (Figs. 20-21), the yoke is mounted in the housing of the closure device (Fig. 20) so as to be displaceable by the drive unit 32.  
	Blecha lacks a cylinder-piston drive unit and the yoke has at least one cylinder cavity of the cylinder-piston drive.  Ishigaki discloses a cylinder-piston drive unit (242a and 242b in Fig. 17) and a yoke 278 and 280 has at least one cylinder cavity (around 242a and 242b) of the cylinder-piston drive unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the piston 33 in the cylinder chamber 34 of Blecha in a way like Ishigaki which is replacing the longitudinal drive part of Blecha with a cylinder-piston drive unit of Ishigaki to achieve a compact space and as a matter of simple substitution. 

	Regarding claim 3, Blecha in view of Ishigaki discloses the cylinder cavities are arranged axis symmetrically to one another (Blecha and Ishigaki’s two cylinder cavities are arranged axis symmetrically to one another, see figures of both).
	Regarding claim 4, Blecha’s yoke is formed as a one-piece body (Fig. 21).
	Regarding claim 7, Blecha in view of Ishigaki discloses the cylinder cavity has a cavity longitudinal axis, and said cavity longitudinal axis is arranged parallel to a longitudinal extent of the closure member carrier body (see figures of both).
	Regarding claim 8, Blecha discloses the guide element receptacle has a guide element receptacle longitudinal axis, and said guide element receptacle longitudinal axis is arranged parallel to a longitudinal extent of the closure member carrier body (Blecha Fig. 21).
	Regarding claim 9, Blecha in view of Ishigaki discloses the closure member is mounted in the housing of the closure device so as to be displaceable relative to the opening exclusively linearly and exclusively in two mutually opposite directions (see both figures).
	Regarding claim 10, Blecha discloses the guide element is formed as a rail, a rod or a body that is elongated parallel to a longitudinal extent of the closure member carrier body (Blecha Fig. 21).

	Regarding claim 12, Blecha discloses the guide element receptacles are arranged axis symmetrically to one another (Blecha Fig. 21).
	Regarding claim 13, Blecha discloses a carrier body receptacle of the yoke that fixes the closure member carrier body on the yoke, and the guide element receptacle and the carrier body receptacle are arranged in a fixed spatial position with respect to one another in the yoke (Blecha Fig. 21).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha US 2014/0131603 in view of Ishigaki et al. US 6,390,449 in view of Bredtschneider US 2,787,439.
Regarding claims 4-5, Blecha lacks the yoke comprises a one-piece cast body. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Bredtschneider discloses a one piece cast body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the yoke of Blecha as a one piece cast body as disclosed by Bredtschneider as matter of simple substitution of processes of making the body and/or to easily make the yoke as casting is well known simple method to make a body.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claim 6 is the closure device having the combination of the cylinder cavity is defined by a cylinder cavity wall of the yoke with  the cylinder cavity wall and a carrier body receptacle of the yoke that fixes the closure member carrier body on the yoke are arranged in a fixed spatial position with respect to one another in the yoke in combination with the rest of the device as cited in claim 1.

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921

	
	
	.